                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                             Plaintiff,                          OPINION and ORDER
        v.
                                                                      18-cv-797-jdp
 ROCKAUTO, LLC,

                             Defendant.


       Plaintiff Equal Employment Opportunity Commission (EEOC) brought this suit on

behalf of Glenn McKewen, who applied for a position as a supply chain manager with

defendant RockAuto, LLC in 2016. EEOC alleges that RockAuto refused to hire McKewen

because of his age, in violation of the Age Discrimination in Employment Act (ADEA).

       RockAuto has moved for summary judgment. Dkt. 17. EEOC has adduced evidence of

relevant comparators: younger and less qualified applicants who bypassed the screening process

on the basis of vague and subjective reasons. EEOC has thus raised a genuine dispute of

material fact about whether RockAuto refused to hire McKewen because of his age. The court

will deny RockAuto’s motion.



                                   UNDISPUTED FACTS

       The following facts are undisputed except where noted.

       RockAuto is an online retailer of motor vehicle parts and accessories, with headquarters

in Madison, Wisconsin. Glenn McKewen applied for a “supply chain manager” position with

RockAuto in October 2016 when he was 64 years old. Supply chain managers are responsible

for purchasing, logistics, and customer service. The parties do not say how many supply chain
managers RockAuto employs. But the position is regularly available and RockAuto receives

hundreds of applications each year for the position, suggesting that it is an entry-level job.

When McKewen applied, Catherine Cahoon conducted initial screening of applicants’

materials, and final hiring decisions were made by general manager James Taylor.

A. RockAuto’s supply chain manager hiring process

       RockAuto’s hiring process for the supply chain manager position began with Cahoon’s

screening of all applications. She would determine whether the applicant met RockAuto’s

initial criteria, which required the applicant to have a bachelor’s degree or an anticipated date

of graduation. Applicants who had graduated within the last 10 years had to have at least a 3.0

GPA if they had graduated from a school ranked by U.S. News as one of the top 100 schools

in the country; applicants from lower-ranked schools needed a 3.5 GPA. If an application did

not include a graduation date and GPA, Cahoon would email the applicant to request this

information.

       If Cahoon determined that an applicant met the education requirements, she would

then complete a score sheet based on the application materials. The score sheet contained seven

categories worth varying points:

           •   Automotive knowledge (zero or one point)
           •   Foreign language (zero or one point)
           •   Customer service (zero, two, or four points)
           •   Problem solving (zero, two, or four points)
           •   Attention to detail (zero, two, or four points)
           •   Data analysis (zero, two, or four points)
           •   Logistics (zero, two, or four points)

Dkt. 19-2. An applicant who scored 10 or more points on the score sheet would automatically

proceed to the next stage in the hiring process. Applicants with scores lower than 10 were

usually rejected, but exceptions were made.


                                               2
       The two categories of exceptions are at issue in this case. The parties refer to the first

category of exception as an “Auto Pass.” An applicant with a supply chain, operations

management, or industrial engineering degree who had a GPA of 3.5 or higher from a top 100

school would automatically be advanced to the next stage. Dkt. 19-2. The second category of

exception was what the parties call a “Jim Pass,” granted on a discretionary basis by Taylor.

Taylor testified that he would consider giving a Jim Pass under two circumstances: (1) if he

concluded that there was something “unusually outstanding” about an applicant’s application,

such as prior work for a RockAuto supplier or another ecommerce company; or (2) if RockAuto

was struggling to fill supply chain manager vacancies, which prompted Taylor to wonder

whether the formal criteria were too restrictive. Dkt. 36 (Taylor Dep. 63:23–64:21).

       An applicant who passed the scoring stage would be given a written “Auto Test” of the

applicant’s knowledge of basic automotive concepts. The subsequent stages in the hiring

process, not at issue here, included a phone interview, an in-person interview, and an informal

lunch, after which Taylor would decide whether to hire the applicant.

B. Screening and rejection of McKewen’s application

       McKewen submitted his application materials by email on October 24, 2016. Dkt. 32-1,

at 2. He included a brief cover letter that mentioned “12+ years of supply chain leadership

experience” and summarized his experience in four bullet points. Id. at 4. His resume described

six positions he had held between 1999 and 2016, largely in the field of supply chain

management and purchasing. Id. at 5. And it stated that he had received an M.B.A. in

marketing and supply chain management from Missouri State University with a 3.2 GPA and

a B.S. in business administration from Rochester Institute of Technology with a 3.0 GPA. Id.




                                               3
       McKewen’s resume did not state when he received his degrees, so Cahoon emailed him

later that day to obtain this information. He responded that afternoon, stating that he had

received his B.S. in 1978 and his M.B.A. in 2003. Cahoon then scored McKewen’s application.

Dkt. 40-1. She awarded him zero points in the categories of foreign language, automotive

knowledge, customer service, and data analysis. He received two points in problem solving and

attention to detail, and he received four points in logistics, for a total of eight points. His score

was not high enough to move him the next phase, and he did not receive an Auto Pass or the

discretionary Jim Pass.

       On October 25, 2016, the day after McKewen submitted his application, Cahoon

rejected his application by email. Dkt. 32-3.



                                            ANALYSIS

       The Age Discrimination in Employment Act (ADEA) makes it unlawful to refuse to hire

an applicant because of his age, 29 U.S.C. § 623(a)(1), which is what the EEOC alleges

happened to McKewen. On RockAuto’s motion for summary judgment, the question is

whether EEOC has adduced evidence sufficient to support a reasonable jury verdict that

RockAuto refused to hire McKewen because of his age. The EEOC must meet the demanding

standard of “but-for” causation, which means that age was not merely a contributing factor in

the employer’s decision, but the decisive factor. Ortiz v. Werner Enters., Inc., 834 F.3d 760,

763–64 (7th Cir. 2016); Fleishman v. Cont’l Cas. Co., 698 F.3d 598, 603–04 (7th Cir. 2012).

       EEOC contends that a jury could reasonably conclude that RockAuto discriminated

against McKewen based on evidence of four related propositions: (1) McKewen was more

qualified than younger candidates who advanced further in RockAuto’s hiring process;


                                                 4
(2) RockAuto’s hiring system was biased against older applicants, using applicants’ graduation

dates as a proxy for their ages and overvaluing academic accomplishments in comparison to job

experience; (3) RockAuto scored McKewen’s application less favorably than similarly situated,

younger applicants; and (4) Taylor declined to give McKewen a Jim Pass but gave Jim Passes

to similarly situated, younger applicants.

       The court concludes that Taylor’s refusal to give McKewen a Jim Pass creates a triable

issue of fact because the EEOC has adduced evidence of younger comparators who were treated

more favorably under RockAuto’s hiring system.

       Taylor testified that he would consider issuing a Jim Pass if he saw something “unusually

outstanding” about an application or if RockAuto was struggling to fill positions. These criteria

are highly subjective. There is nothing inherently unlawful about using subjective criteria in

hiring decisions, but this “may leave [the employer] more vulnerable to a finding of

discrimination” if the plaintiff can identify objective evidence showing that the criteria mask

discriminatory intent. Sattar v. Motorola, Inc., 138 F.3d 1164, 1170 (7th Cir. 1998).

       EEOC contends that the small number of individuals older than 40 that RockAuto

employed as supply chain managers—five out of 66 during an eighteen-month period—is

objective evidence of discrimination. But as EEOC acknowledges, Dkt. 30, at 8, the supply

chain manager position is an entry-level position. So it likely attracts a relatively young

applicant pool. Without data regarding the characteristics of RockAuto’s applicant pool, the

proportion of younger workers is “next to worthless.” Millbrook v. IBP, Inc., 280 F.3d 1169,

1177 (7th Cir. 2002) (quoting Kuhn v. Ball State Univ., 78 F.3d 330, 332 (7th Cir. 1996)).

       RockAuto attempts to counter EEOC’s data with statistical evidence of its own. It

submits a declaration from Kurt F. Ellison, one of its attorneys, that purports to tabulate the


                                               5
ages of all applicants for supply chain manager positions with RockAuto between January 1,

2016, and June 1, 2019. Dkt. 68. This is the type of analysis that would typically be done by

a party’s expert, not its attorney. Ellison does not explain the method by which he extrapolated

applicants’ ages from their graduation dates and work histories. And RockAuto has not

provided EEOC or the court with the spreadsheet that Ellison created. Because RockAuto has

not given EEOC and the court the means to verify Ellison’s estimates, the court will disregard

Ellison’s declaration. The bottom line is that neither the EEOC nor RockAuto has given the

court enough information to meaningfully evaluate the small number of younger workers in

the supply chain manager position.

          But EEOC has presented objective evidence in the form of comparators, other

individuals who receive preferential job treatment despite having equal or lesser qualifications

than the plaintiff or claimant. See, e.g., Whitfield v. Int’l Truck & Engine Corp., 755 F.3d 438,

446–47 (7th Cir. 2014). EEOC specifically identifies eight applicants who received Jim Passes

despite receiving application scores below 10 points.1

          One of these applicants is plainly distinguishable from McKewen for nondiscriminatory

reasons. JFJ received a Jim Pass because he had developed an interactive Access database,

developed a standardized procedure in a company’s warehouse that was projected to save

$100,000 annually, and minored in supply chain and operations management. Dkt. 37-17, at

2–5. Although McKewen also had a relevant degree and discussed process improvements on

his resume, his application did not mention any proficiency with Access, a preferred skill for

the position. Dkt. 32-1, at 5.




1
    The court will refer to these individuals by their initials to protect their privacy.


                                                   6
       Two of the proposed comparators are arguably distinguishable, but not strongly so. MK

and MG had supply chain management degrees from top 100 schools and would have qualified

for Auto Passes if their GPAs had been only a tenth of a point higher. See Dkt. 37-20, at 4;

Dkt. 51, at 4–5. McKewen had a degree that would qualify him for an auto pass, but his school

(Missouri State University) was not ranked within the top 100. And his GPA (3.2) was not as

close to the Auto Pass’s requirement of a 3.5.

       Four of the proposed comparators are distinguishable only on the subjective evaluation

of their communication skills by RockAuto’s reviewers. AO, AW, PW, and MM all received

Jim Passes for their communications skills, with reviewers commenting on points such as the

high quality of their cover letters or their speaking abilities. See Dkt. 37-25, at 2–4; Dkt. 37-29,

at 2–4; Dkt. 46, at 2–4; Dkt. 60, at 2–4. In reviewing McKewen’s application, Cahoon

specifically noted the brevity of his cover letter, Dkt. 40-1, which consisted largely of four bullet

points summarizing his experience, Dkt. 32-1, at 4. A reasonable jury might well find this to

be evidence of discrimination, given that McKewen had so much more relevant experience than

these four.

       The eighth comparator, MN, cannot be easily distinguished from McKewen. Even a

single similarly situated comparator will defeat a motion for summary judgment, Humphries v.

CBOCS West, Inc., 474 F.3d 387, 406–07 (7th Cir. 2007). MN applied for a supply chain

manager position while she was still attending the University of Wisconsin-Milwaukee, with

an anticipated 2017 graduation date. Dkt. 37-24, at 2. She received only four points on her

score sheet, with zero points in the categories of customer service, problem solving, and

attention to detail. Id. at 4. Her reviewer wrote that MN was receiving a Jim Pass because she

had a “relevant degree” and was “someone who is still in school & just doesn’t have a lot of


                                                 7
experience yet. Shows ambition for planning a year out. Mentions meticulous in resume. Must

score darn near perfect on Auto Test to move forward.” Id.

       Both McKewen and MN had relevant degrees. Their GPAs were similar: MN’s was 3.3,

with the reviewer noting that she had attended a “weak school,” and McKewen had a 3.2 GPA

in his M.B.A. and a 3.0 GPA in his B.S. The reviewer expressly noted MN’s lack of experience,

but McKewen had more than 15 years of relevant experience. This leaves only the comments

that MN showed “ambition” and that she described herself as “meticulous” on her resume. A

juror could reasonably conclude that these two factors did not justify giving a Jim Pass to MN

but not to McKewen, who had extensive relevant experience. And Taylor’s decision is

particularly notable because he credited MN for showing ambition by applying while still in

college, a factor that would typically apply only to younger applicants.

       RockAuto counters that it did not ultimately hire MN. See Dkt. 62, ¶¶ 28–29. This is a

fact that the jury can consider, bearing in mind that one of the comparators, AW, did get hired.

But EEOC has adduced sufficient comparator evidence to support a reasonable verdict that

RockAuto’s hiring process was discriminatory. McKewen’s case may not be overwhelming, but

EEOC has presented enough to create a question for the jury. The court will deny RockAuto’s

motion for summary judgment.




                                               8
                                   ORDER

      IT IS ORDERED that defendant RockAuto, LLC’s motion for summary judgment,

Dkt. 17, is DENIED.

      Entered March 30, 2020.

                                    BY THE COURT:


                                    __/s/______________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      9
